Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 55-57 recites the limitation "the at least five encoding layers” and “the at least five decoding layers".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-63 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 2021/0241458 A1; hereafter Zaharchuk), and further in view of Xing et al. (US 2021/0313046 A1; hereafter: Xing) and Wang et al. (US 2021/0030301 A1; hereafter: Wang).
Regarding Claim 44, Zaharchuk teaches: a non-transitory computer-accessible medium having stored thereon computer executable instructions (¶10: “the invention provides a method for training a diagnostic imaging device to perform medical diagnostic imaging with reduced contrast agent dose.”; ¶36: “For both training and testing the neural network, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs.”; GPUs are commonly part of a computer arrangements where computer-readable medium storing instructions is a core component.) for detecting at least one functional neurological disorder or cognitive aging progression of at least one patient (¶50: “The trained network can then predict a synthesized full-contrast T1w to be used for diagnosis”), wherein, when a computing arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising (¶36: “For both training and testing the neural network, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs.”; GPUs are commonly part of a computer arrangements where computer-readable medium storing instructions is a core component.): receiving magnetic resonance image (MRI) information of at least one gadolinium (Gd)-free MRI scan of at least one portion of the at least one patient (¶24: “The input to the deep learning network is a zero-contrast dose image 100 and low-contrast dose image 102”; ¶12: “The diagnostic imaging may be angiography, fluoroscopy, computed tomography (CT), ultrasound, or magnetic resonance imaging.”; ¶5: “Gadolinium based contrast agents (GBCAs) are widely used in MRI exams because of their paramagnetic properties, for applications such as angiography, neuroimaging and liver imaging.”), generating at least one Gd enhanced cerebral blood volume map of the at least one portion based on the MRI information using at least one machine learning procedure (¶24: “while the output of the network is a synthesized prediction of a full-contrast dose image 116.”; ¶12: “For example, performing diagnostic imaging may include performing magnetic resonance imaging where the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast.”; Figure 7 shows a synthesized full-dose image of a brain and ¶6 discloses that various diagnostic imaging techniques can be used, which includes cerebral blood volume maps.), but does not explicitly teach wherein the at least one machine learning procedure includes at least one attention unit 
In a related art, Xing teaches: wherein the at least one machine learning procedure includes at least one attention unit (¶14: “The deep neural network may include an attention mechanism.”; ¶40: “More advanced deep learning techniques can be incorporated as well, such as using cycle consistency loss in a GAN, integrating the attention mechanism into a deep neural network, etc. All these deep neural networks established an end-to-end mapping with performance superior to conventional methods.”) for improved performance of the neural network over other standard architectures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaharchuk with the above teachings of Xing to incorporate an attention mechanism/unit in machine learning architecture. The motivation in doing so would lie in improved performance of the neural network over more standard architectures.
Zaharchuk, in view of Xing, further does not explicitly teach detecting the at least one functional neurological disorder or cognitive aging progression of the at least one patient based on the at least one Gd enhanced cerebral blood volume map.
In a related art, Wang teaches: detecting the at least one functional neurological disorder or cognitive aging progression of the at least one patient based on the at least one Gd enhanced cerebral blood volume map (¶26: “Alternatively or additionally, in some implementations, the detectable small blood-tissue barrier breakdown of pathological tissue can be further implemented for early detection of various diseases, including tumor, multiple sclerosis, Parkinson's disease, vascular cognitive impairment, chronic vascular disease but not limited to, inflammation disease, infection disease, stroke, traumatic nerve injury, vascular disease, Alzheimer's disease, dementia, schizophrenia, autism spectrum disorder and mood disorders.”; ¶23: “This disclosure describes method and system to detect small blood-tissue barrier breakdown using contrast enhanced magnetic resonance imaging (CE-MRI) herein”; ¶51: “The most commonly used compounds for contrast enhancement are gadolinium-based compounds which shorten the relaxation times following oral or intravenous administration.”) for utilizing a synthesized enhanced contrast MRI images to determine a neurological disorders.  
Zaharchuk discloses that a synthesized contrast enhanced MRI image can be used for diagnostic purposes without exposing patients to certain contrast agents and Wang discloses that neurological disorders can be determined and diagnosed from Gd-contrast enhanced MRI images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zaharchuk, in view of Xing, with the above teachings of Wang to incorporate the use of a synthesized enhanced contrast MRI images to determine neurological disorders. The motivation in doing so would lie in the ability to determine neurological disorders without exposing patients to potentially harmful side effects of certain contrast agents.
Regarding Claim 45, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one Gd enhanced cerebral blood volume map is a full dosage Gd enhanced cerebral blood volume map (Zaharchuk: ¶24: “while the output of the network is a synthesized prediction of a full-contrast dose image 116”; Zaharchuk: Figure 7 shows a synthesized full-dose image of a brain and ¶6 discloses that various diagnostic imaging techniques can be used, which includes cerebral blood volume maps.; Zaharchuk: ¶12: “For example, performing diagnostic imaging may include performing magnetic resonance imaging where the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast.”)
Regarding Claim 46, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one machine learning procedure is a convolution neural network (Zaharchuk: ¶8: “Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output.”).
Regarding Claim 47, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one functional neurological disorder or cognitive aging progression includes at least one of (i) a neurodegenerative disorder, (ii) a neuropsychiatric disease, (iii) cognitive aging (Wang: ¶26: “Alternatively or additionally, in some implementations, the detectable small blood-tissue barrier breakdown of pathological tissue can be further implemented for early detection of various diseases, including tumor, multiple sclerosis, Parkinson's disease, vascular cognitive impairment, chronic vascular disease but not limited to, inflammation disease, infection disease, stroke, traumatic nerve injury, vascular disease, Alzheimer's disease, dementia, schizophrenia, autism spectrum disorder and mood disorders.”).
Regarding Claim 48, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 47, wherein the neurodegenerative disorder includes Alzheimer’s disease (Wang: ¶26: “Alternatively or additionally, in some implementations, the detectable small blood-tissue barrier breakdown of pathological tissue can be further implemented for early detection of various diseases, including tumor, multiple sclerosis, Parkinson's disease, vascular cognitive impairment, chronic vascular disease but not limited to, inflammation disease, infection disease, stroke, traumatic nerve injury, vascular disease, Alzheimer's disease, dementia, schizophrenia, autism spectrum disorder and mood disorders.”).
Regarding Claim 49, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 47, wherein the neuropsychiatric disease includes Schizophrenia (Wang: ¶26: “Alternatively or additionally, in some implementations, the detectable small blood-tissue barrier breakdown of pathological tissue can be further implemented for early detection of various diseases, including tumor, multiple sclerosis, Parkinson's disease, vascular cognitive impairment, chronic vascular disease but not limited to, inflammation disease, infection disease, stroke, traumatic nerve injury, vascular disease, Alzheimer's disease, dementia, schizophrenia, autism spectrum disorder and mood disorders.”).
Regarding Claim 50, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one machine learning procedure includes at least one residual unit (Zaharchuk: ¶8: “A residual learning approach is preferably used in prediction.”; Zaharchuk: ¶12: “In one embodiment, the DLN is an encoder-decoder convolutional neural network (CNN) including bypass concatenate connections and residual connections.”).
Regarding Claim 51, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 50, wherein the at least one machine learning procedure includes at least five layers (Zaharchuk: ¶31: “This model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510.”; Zaharchuk: ¶32: “The above-described network architecture is just one illustrative example. Other architectures are possible. For example, the network can have different number of layers, image size in each layers and variable connections between layers.”).
Regarding Claim 52, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 51, wherein the at least one machine learning procedure includes at least one contraction path configured to encode at least one high resolution image into at least one low resolution representation (Zaharchuk: ¶31: “his model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510.”; Zaharchuk: Figure 5: the left half of Figure 5 shows the contracting encoding path.).
Regarding Claim 53, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 52, wherein the at least one machine learning procedure includes at least one expansion path configured to decode the at least one low resolution representation into at least one further high-resolution image (Zaharchuk: ¶31: “his model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510.”; Zaharchuk: Figure 5: the right half of Figure 5 shows the expanding decoding path.).
Regarding Claim 54, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one machine learning procedure includes at least five encoding layers and at least five decoding layers (Zaharchuk: ¶31: “This model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510.”; Zaharchuk: ¶32: “The above-described network architecture is just one illustrative example. Other architectures are possible. For example, the network can have different number of layers, image size in each layers and variable connections between layers.”). 
Regarding Claim 55, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein each of the at least five encoding layers and each of the at least five decoding layers includes a residual connection (Zaharchuk: ¶31: “The residual connections 518, 520, 522, 524, 526, 528, 530 enable the model to synthesize a full-dose image by predicting the enhancement signal 540 from a difference between pre-dose image 542 and low-dose image 544”; Zaharchuk: Figure 5 show residual connections between each of the layers.; Zaharchuk: ¶32: “The above-described network architecture is just one illustrative example. Other architectures are possible. For example, the network can have different number of layers, image size in each layers and variable connections between layers.”).
Regarding Claim 56, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein each of the at least five encoding layers and each of the five decoding layers include two series of 3x3 two dimensional convolutions (Zaharchuk: ¶31: “In each step, there are 3 convolutional layers connected by 3×3 Conv-BN-ReLU.”; Zaharchuk: Figure 5; Zaharchuk: ¶32: “The above-described network architecture is just one illustrative example. Other architectures are possible. For example, the network can have different number of layers, image size in each layers and variable connections between layers.”).
Regarding Claim 57, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein (i) each of the at least five encoding layers is followed by a 2x2 max-pooling layer (Zaharchuk: ¶31: “Encoding steps are connected in sequence by 2×2 max-pooling”), and (ii) each of the at least five decoding layers is followed by at least one 2x2 upsampling layers (Zaharchuk: ¶31: “decoder steps are connected in sequence by 2×2 up-sampling”).
Regarding Claim 58, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one machine learning procedure includes max-pooling and upsampling (Zaharchuk: ¶31: “Encoding steps are connected in sequence by 2×2 max-pooling, and decoder steps are connected in sequence by 2×2 up-sampling.”).
Regarding Claim 59, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 58, wherein the computer arrangement is further configured to perform the max-pooling and the upsampling using a factor of 2  (Zaharchuk: ¶31: “Encoding steps are connected in sequence by 2×2 max-pooling, and decoder steps are connected in sequence by 2×2 up-sampling.”; 2x2 max-pooling and up-sampling pools and upsampling by a factor of 2).
Regarding Claim 60, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 59, wherein the at least one machine learning procedure includes at least one batch normalization layer and at least one rectified linear unit layer (Zaharchuk: ¶31: “In each step, there are 3 convolutional layers connected by 3×3 Conv-BN-ReLU.”).
Regarding Claim 61, Zaharchuk, in view of Xing, and in further view of Wang, teaches: the computer-accessible medium of claim 44, wherein the at least one portion is at least one section of a brain of the at least one patient (Zaharchuk: Figure 6-8 show images of the brain).
Regarding Claim 62, Claim 62 recites a method that is executed by the instructions stored on the non-transitory computer-accessible medium of Claim 1. Therefore, the rejection of Claim 1 is equally applied (See Zaharchuk: Figure 1).
Regarding Claim 63, Claim 63 recites a system that implements the instructions stored on the non-transitory computer-accessible medium of Claim 1. Therefore, the rejection of Claim 1 is equally applied (See Zaharchuk: ¶36: “For both training and testing the neural network, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs. This is but one illustrative example. There are many alternative software and hardware implementations of deep networks that may be used.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Small et al. (US 2017/0039714 A1), Kaplan et al. (US 2021/0052233 A1), Jensen (US 2019/0122348 A1), Assaf (US 2010/0215239 A1), Zaharchuk et al. (US 2020/0311914 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668